Per Curiam.

This cause is but another example of the multitude of cases in which this court has been asked to evaluate the credibility of the evidence before the Industrial Commission in workers’ compensation claims involving two or more allowed conditions. All of these actions are the result of this court’s judgment in State, ex rel. Anderson, v. Indus. Comm. (1980), 62 Ohio St. 2d 166, 16 O.O. 3d 199, 404 N.E. 2d 153, wherein this court established the combined-effects evidentiary rule.
The impetus for this decision was a concern that in the disposition of multiple-injury claims, the commission would premise its determination as to the extent of disability on the basis of medical reports which only considered one of the claimant’s recognized conditions. The Anderson court sought to prevent this perceived inadequacy by requiring the commission to consider only those medical reports which evaluated the claimant’s total *20impairment resulting from the combined effect of all his allowed conditions.
While the underlying purpose for the Anderson rule may have been well-intentioned, the practical application of this evidentiary doctrine has ultimately undermined the adjudicatory function of the Industrial Commission in the resolution of compensation claims involving multiple injuries. See, generally, Justice Douglas’ concurring opinion in State, ex rel. Rouch, v. Eagle Tool & Machine Co. (1986), 26 Ohio St. 3d 197, 201-217, 26 OBR 289, 292-306, 498 N.E. 2d 464, 468-480.
To begin with, the Anderson rule effectively prevents the commission from ever considering the weight and credibility of any evidence which does not comport with the requisites of Anderson.. This rule applies without regard to the relevancy with which a particular medical report may have toward one of the claimant’s impairments. Not only does this rule deny the commission the benefit of considering what could be some of the most persuasive and credible evidence before it as to one aspect of the claimant’s impairments, but it also dissuades the parties from tendering all the relevant evidence in the matter.
Moreover, the Anderson evidentiary doctrine has distorted this court’s traditional role in the review of mandamus actions challenging the Industrial Commission’s determination as to the extent of a disability. Pursuant to R.C. 4123.519, there is no appeal from a determination of the commission as to the extent of a claimant’s disability. The only recognized means of review from such determinations is through a mandamus action. State, ex rel. General Motors Corp., v. Indus. Comm. (1975), 42 Ohio St. 2d 278, 280, 71 O.O. 2d 255, 257, 328 N.E. 2d 387, 389. However, the party which challenges the Industrial Commission’s determination as to the extent of disability bears the burden of demonstrating that the commission’s determination manifests an abuse of discretion and, in this context, abuse of discretion has been repeatedly defined as a showing that the commission’s decision was rendered without some evidence to support it. State, ex rel. Elliott, v. Indus. Comm. (1986), 26 Ohio St. 3d 76, 79, 26 OBR 66, 68, 497 N.E. 2d 70, 72; State, ex rel. Milburn, v. Indus. Comm. (1986), 26 Ohio St. 3d 119, 121, 26 OBR 102, 103, 498 N.E. 2d 440, 441; State, ex rel. Roush, v. Eagle Tool & Machine Co., supra, at 198, 26 OBR at 290, 498 N.E. 2d at 466.
When this court has previously reviewed a mandamus action involving a combined-effects issue, it has conducted a review which goes beyond the traditional search for “some evidence” to support the commission’s findings. In short, this court evaluated the credibility of the evidence before the commission. Such a review placed this court in the role of a “super commission,” a role never envisioned by either the Ohio Constitution or the General Assembly.
Pursuant to the foregoing analysis, we hereby overrule the Anderson decision and abandon the combined-effects evidentiary standard announced therein. The commission alone shall be responsible for the evalúa*21tion of the weight and credibility of the evidence before it. This court’s role in the review of mandamus actions challenging the Industrial Commission’s decision as to the extent of disability in cases involving multiple allowed conditions shall henceforth be limited to a determination as to whether there is some evidence in the record to support the commission’s stated basis for its decision.
Looking now to the matter at hand, the district hearing officer discontinued relator’s temporary total disability benefits on the grounds that, relator could return to his former position of employment. This determination was based upon the reports of Drs. Reynolds, Steiman, Turton and Hardie. Drs. Steiman and Reynolds both concluded that relator’s physical impairment would not prevent him from returning to his former position of employment. Dr. Turton evaluated relator’s psychiatric impairment and likewise concluded that it was not work-restrictive. Finally, Dr. Hardie conducted a file review of relator’s file which, at the time, contained the reports of Drs. Reynolds, Steiman and Turton. Upon reviewing this information, Dr. Hardie stated that the file, “as reviewed & accepted,” did not indicate that the claimant was impaired from returning to his former position of employment.
A claimant’s right to continued temporary total disability compensation is extinguished upon a finding that: (1) he has returned to work, (2) his treating physician has made a written statement that he is capable of returning to his former position of employment, or (3) that the temporary disability has become permanent. State, ex rel. Ramirez, v. Indus. Comm. (1982), 69 Ohio St. 2d 630, 632, 23 O.O. 3d 518, 519, 433 N.E. 2d 586, 588. This court has recently recognized that for purposes of the second part of the Ramirez test, the commission may rely upon the medical opinion of a doctor other than the claimant’s treating physician. State, ex rel. Milburn, v. Indus. Comm., supra. Again, it is the commission which determines the weight and credibility to be given to the medical reports admitted into evidence.
We find that the reports of Drs. Reynolds, Steiman, Turton and Hardie constitute some evidence to support the hearing officer’s finding that relator could return to his former position of employment. Accordingly, we reverse the judgment of the court of appeals and reinstate the decisions of the district hearing officer and the board of review.

Judgment reversed.

Moyer, C.J., Douglas, Wright and H. Brown, JJ., concur.
Holmes, J., concurs in judgment only.
Locher, J., concurs in judgment only and dissents in part.
Sweeney, J., dissents.